DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5-7, 9, 10, 12, 15, 16, 22, 24, 26, 27 and 33 are amended.
Claim 2 is canceled.
Claims 1 and 3-33 are examined on the merits.
Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive:
With respect to independent claims, Applicant’s arguments are substantially addressed to the amendment made to the claims.
However, the limitations presented in the amendment made to independent claims are taught by newly brought reference of Freedman. See the rejection in view of Freedman et al. (US 2014/0066868) below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5-8, 10-16, 19-25, 27-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Karpowicz et al. (WO 2010/011920 A2) in view of Dalene et al. (US 10,321,862), and further in view of Freedman et al. (US 2014/0066868).
Regarding claims 1, 3 and 27, Karpowicz discloses (see page 2, line 25 - page 3, line 30; page 8, line 25 - page 9, line 14; page 11, line 18 - page 12, line 9; page 15, lines 8-9; figures 1-4) a wound monitoring apparatus (wound therapy system of any of figures 1-4), comprising: 
a wound dressing configured to be positioned in contact with a wound (wound dressing consisting of layers wound contact layer 1, packing material 2, wound cover 4), the wound dressing comprising at least one substantially flexible substrate supporting one or more sensors (figure 2 discloses sensor array 3 attached to cover 4, cover 4 is a thin film and hence it is a flexible substrate; figure 4 discloses sensor array supported on its upper side by a layer of packing 2, 01 cites 04 for further details on packing 2, packing 2 is disclosed in 02, paragraph 0044 as comprised of a conformable polyester felt material, which is a flexible substrate).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Karpowicz does not expressly disclose the apparatus, wherein the flexible substrate is the array of sensors made in the form of printed circuit.
	Dalene teaches that it is known to use plurality of sensors in the form of flexible substrate being a printed circuit (col. 3, lines7-15; col. 6, lines 30-35).
	Since both Karpowicz and Dalene belong to the same problem solving area, i.e. handling array of sensors, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the array of sensors in the form of printed circuit, as taught by Dalene, since the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
	Karpowicz in view of Dalene do not expressly disclose the apparatus, wherein at least one of sensors is configured to be in direct contact with the wound.
	Freedman teaches a wound treatment apparatus (Abstract, lines 1-4), wherein the sensor is positioned in direct contact with the wound ([0064]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the plurality of sensors so as at least one of sensors is in direct contact with the wound, as taught by Freedman in order to provide direct measurement of the pressure reaching the wound, as motivated by Freedman ([0064]).
Regarding claims 5 and 28, Karpowicz discloses the apparatus, wherein one or more sensors comprise a plurality of sensors (page 2, line 27), the plurality of sensors further configured to be electrically connected with a controller and a power source (Abstract, lines 1-6).
Regarding claims 6 and 31, Karpowicz discloses the apparatus, wherein the one or more sensors comprise one or more temperature sensors and pH sensors (page 2, lines 29-30).
Regarding claims 7 and 29, Karpowicz discloses the apparatus comprising a controller in electrical communication with the one or more sensors (Abstract, lines 1-6), the controller configured to receive data from the one or more sensors and communicate the data to a processing device configured to use host software (page 3, line 5) to process the data collected by the one or more sensors to determine one or more conditions associated with the wound.
Regarding claims 8 and 30, Karpowicz discloses the apparatus, wherein at least one of the controller or the processing device is configured to indicate, based on the one or more conditions associated with the wound that the wound is healing (page 4, lines 7-9).
Regarding claim 10, Karpowicz discloses the apparatus, wherein the controller is configured to be in electrical communication with at least one of the one or more sensors or the processing device through electrical wiring (Abstract, lines 1-6).
Regarding claims 11 and 12, Karpowicz discloses the apparatus, wherein the processing device comprises a personal computer (PC), a tablet format computing device, a smartphone, or a custom computing device (page 11, lines 14-17), and therefore, the data can be collected to the cloud, as required by claim 12.
Regarding claim 13, Karpowicz discloses the apparatus, wherein the wound dressing comprises a wound contact layer and the substrate is positioned on or in the wound contact layer (page 11, lines 24-26).
Regarding claim 14, Karpowicz in view of Dalene and Freedman disclose the apparatus comprising a contact layer 1 (Karpowicz, fig. 1) and packing material 2 (Karpowicz, fig. 1) that are interpreted as being a first contact layer and a second contact layer but do not expressly disclose that the substrate 3 (fig. 1) is sandwiched between the first and second wound contact layers.
However, since shifting the position of the substrate would not have modified the operation of the device, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to position the substrate between the first and second wound contact layers, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C)).
Regarding claims 15 and 16, Karpowicz in view of Dalene and Freedman disclose the invention discussed above comprising plurality of sensors but do not expressly disclose the particular positions of different sensors.
Since shifting the position of the particular sensor would not have modified the operation of the device, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to position the particular sensors at any desired position in order to measure the desired parameter, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C)).

Regarding claim 19, Karpowicz discloses the apparatus, wherein the wound dressing is included in a multi-layer wound dressing (see fig. 4) capable of treating the wound without the use of negative pressure.
Regarding claim 20, Karpowicz discloses the apparatus comprising a wound packing layer 2 (page 8, line 27; fig. 1) and a drape 4 (page 9, line 9; fig. 1) that are configured to be positioned over the wound separately from the wound dressing.
Regarding claim 21, Karpowicz discloses the apparatus comprising a negative pressure source configured to be in fluid communication with the wound dressing and further configured to apply negative pressure to the wound (page 9, line 22).
Regarding claim 22, Karpowicz discloses (see page 2, line 25 - page 3, line 30; page 8, line 25 - page 9, line 14; page 11, line 18 - page 12, line 9; page 15, lines 8-9; figures 1-4) a wound monitoring apparatus (wound therapy system of any of figures 1-4), comprising: 
a wound dressing configured to be positioned in contact with a wound (wound dressing consisting of layers wound contact layer 1, packing material 2, wound cover 4), the wound dressing comprising at least one substantially flexible substrate supporting one or more sensors (figure 2 discloses sensor array 3 attached to cover 4, cover 4 is a thin film and hence it is a flexible substrate; figure 4 discloses sensor array supported on its upper side by a layer of packing 2, 01 cites 04 for further details on packing 2, packing 2 is disclosed in 02, paragraph 0044 as comprised of a conformable polyester felt material, which is a flexible substrate), wherein one of sensors is positioned on the substrate and configured to obtain a measurement of the skin surrounding the wound (see page 3, lines 13-25: the system provides "information on physiologic parameters such as temperature of the wound and surrounding tissue", and measures "the development of blood flow to the tissues in the bed of the wound and adjacent the wound").
Karpowicz does not expressly disclose the apparatus, wherein the flexible substrate is the array of sensors made in the form of printed circuit.
Dalene teaches that it is known to use plurality of sensors in the form of flexible substrate being a printed circuit (col. 3, lines7-15; col. 6, lines 30-35).
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Karpowicz in view of Dalene do not expressly disclose the apparatus, wherein at least one of sensors is configured to be in direct contact with the wound.
	Freedman teaches a wound treatment apparatus (Abstract, lines 1-4), wherein the sensor is positioned in direct contact with the wound ([0064]).
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Regarding claim 23, Karpowicz discloses the apparatus comprising sensors configured to obtain a measurement of the wound (page 2, lines 26-28).
Regarding claim 24, Karpowicz discloses the invention discussed above but does not expressly disclose the apparatus, wherein the substrate is sized to be extend beyond area of the wound.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the substrate of the size covering a desired surface area, since the limitations relating to the size of the device are not sufficient to patentably distinguish over the prior art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); (MPEP 2144.04 (IV)).
Regarding claim 25, Karpowicz discloses the apparatus, wherein the wound dressing comprises a wound contact layer 1 (page 11, line 26; fig. 1).
Regarding claim 33, Karpowicz discloses method of operating a wound monitoring apparatus, the method comprising: monitoring at least one of a wound or skin surrounding the wound with a wound dressing configured to be positioned in contact with a wound, the wound dressing comprising at least one substantially flexible substrate supporting one or more sensors (Abstract, lines 1-6).
Karpowicz does not expressly disclose the method, wherein the flexible substrate is the array of sensors made in the form of printed circuit.
Dalene teaches that it is known to use plurality of sensors in the form of flexible substrate being a printed circuit (col. 3, lines7-15; col. 6, lines 30-35).
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Karpowicz in view of Dalene do not expressly disclose the method, wherein at least one of sensors is configured to be in direct contact with the wound.
	Freedman teaches a wound treatment apparatus (Abstract, lines 1-4), wherein the sensor is positioned in direct contact with the wound ([0064]).
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.

Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Karpowicz et al. (WO 2010/011920 A2) in view of Dalene et al. (US 10,321,862) and Freedman et al. (US 2014/0066868), and further in view of TW200423345A.
Karpowicz in view of Dalene and Freedman disclose the invention discussed above but do not expressly disclose the dressing, wherein the flexible substrate comprises a substantially flexible non-conducting mesh.
TW200423345A teaches that it is known to use non-conductive mesh as a substrate for printed circuit (Abstract, lines 1-5).
Since both Karpowicz/ Dalene/ Freedman and TW200423345A belong to the same problem solving area, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the substrate of Karpowicz/ Dalene/ Freedman of the non-conductive mesh, as taught by TW200423345A because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karpowicz et al. (WO 2010/011920 A2) in view of Dalene et al. (US 10,321,862) and Freedman et al. (US 2014/0066868), and further in view of Locke et al. (US 2014/0005618).
Regarding claim 17, Karpowicz in view of Dalene and Freedman disclose the invention discussed above but do not expressly disclose the apparatus comprising an absorbent layer.
Locke teaches a wound treatment apparatus comprising an absorbent layer (page 8, [0067]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the dressing of Karpowicz/ Dalen/ Freedman with the absorbent layer, as taught by Locke in order to absorb liquid removed from the wound.
Regarding claim 18, Karpowicz discloses the apparatus comprising coupling 6 (page 9, lines 15-16; fig. 4) having a port on the backing layer, the port configured to connect the wound dressing to a source of negative pressure.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Karpowicz et al. (WO 2010/011920 A2) in view of Dalene et al. (US 10,321,862) and Freedman et al. (US 2014/0066868), and further in view of Yoshiba (JP2005052212A; English translate).
Karpowicz in view of Dalene and Freedman disclose the invention discussed above but do not expressly disclose the dressing comprising a skin elasticity sensor capable of performing an ultrasound sweep of a region of the skin surrounding the wound.
Yoshiba teaches that it is known to use skin elasticity sensor based on piezoelectric effect (English translate, page 1, Abstract, lines 8-10), and therefore, capable of ultrasound sweeping of a region of the skin as defined by Applicant’s Specification (Spec. [0124]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the dressing of Karpowicz/ Dalene/ Freedman with the skin elasticity sensor, as taught by Yoshiba in order to measure skin elasticity, as motivated by Yoshiba (English translate, page 7, [0012]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/         Examiner, Art Unit 3781                                                                                                                                                                                               /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781